Title: Thomas Jefferson to Craven Peyton, 14 November 1819
From: Jefferson, Thomas
To: Peyton, Craven


					
						Dear Sir
						
							Monticello
							Nov. 14. 19.
						
					
					The last year was the only one of my life that I ever had pork to spare. this year as usual we have hardly enough for our enormously large family, being equally deficient in the carcases as well as the means of fattening. I should have been very happy to have supplied you had it been otherwise.
					
						Yours affectionately
						
							Th: Jefferson
						
					
				 